 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   TONY JACKSON,                                         Case No.: 18-CV-0212-JLS-WVG
12                                        Plaintiff,
                                                           REPORT AND
13   v.                                                    RECOMMENDATION ON
                                                           PETITION FOR WRIT OF HABEAS
14   J. SANTANA, Warden,
                                                           CORPUS
15                                    Defendants.
16
17                                       I. INTRODUCTION
18         On January 29, 2018, Tony Jackson (“Petitioner”) filed a Petition for Writ of Habeas
19   Corpus (“Petition”) pursuant to 28 U.S.C. § 2254 challenging his criminal conviction of
20   robbery (Pen. Code § 211), attempted robbery (Pen. Code §§ 211/664), two counts of assault
21   (Pen. Code § 240), and failure to appear while on bail (Pen. Code § 1320.5). (Lod. 10, ECF
22   No. 7-23 at 55.) Petitioner asserts two grounds for relief, alleging: (1) that the prosecution
23   failed to establish his identity as to the strike priors; and (2) ineffective assistance of both
24   trial and appellate counsel. (Pet., ECF No. 1.) On April 2, 2018, Respondent filed a
25   Response, which asserts that Petitioner’s claims are procedurally barred and meritless.
26   (Resp., ECF No. 6.) Respondent contemporaneously lodged relevant state court records
27   with its Response. On May 17, 2018, Petitioner filed a Traverse. (ECF No. 8.)
28         The Court has considered the Petition, the Response, Petitioner’s Traverse and all

                                                       1
                                                                                  18-CV-0212-JLS-WVG
 1   supporting documents submitted by the parties. Based upon the documents and evidence
 2   presented in this case, and for the reasons set forth below, the Court RECOMMENDS the
 3   Petition be DENIED.
 4                                II. FACTUAL BACKGROUND
 5         This court gives deference to state court findings of fact and presumes them to be
 6   correct unless Petitioner rebuts the presumption of correctness by clear and convincing
 7   evidence. See 28 U.S.C. § 2254(e)(1); see also Parke v. Raley, 506 U.S. 20, 36-36 (1992)
 8   (holding that findings of fact are entitled to statutory presumption of correctness). The
 9   following facts are taken from the California Court of Appeal’s opinion on Petitioner’s
10   direct appeal, affirming the judgment of the trial court.
11
12                       A. Robbery of Cash Plus Store (2013 Incident)
                         Gino Viskovic was the owner of a check-cashing business
13
                  called Cash Plus located in a shopping complex in San Diego. On
14                January 18, 2013, about 7:00 p.m., he began closing down for the
                  evening when he noticed a man in the lobby. Viskovic asked the
15
                  man if he needed anything, and the man immediately left without
16                answering. On January 22, 2013, about 7:00 p.m., Dante Lewis
                  and another man confronted Viskovic as he was closing his
17
                  business for the evening. Lewis was the man Viskovic had seen
18                four nights earlier. While Lewis held Viskovic at gunpoint in a
                  bathroom, the other man, later identified as [Petitioner],
19
                  plundered the store. The robbers took approximately $20,000 in
20                cash, various receipts and a purple cigarette lighter.
21
                        A woman shopping at a nearby grocery store saw Lewis
22                and [Petitioner] enter Cash Plus. She noticed them because one of
                  the men was loitering suspiciously and looked like he was
23
                  watching out for something. The woman called the police, who
24                arrived as the men were exiting the store. After the officers
                  ordered the men to stop, the men split up and ran. Two officers
25
                  captured Lewis as he tried to cross University Avenue. They
26                recovered his cellphone.
27
                        [Petitioner], who wore a blue hoodie, ran through a nearby
28                laundromat and out the back. After briefly losing sight of

                                                   2
                                                                              18-CV-0212-JLS-WVG
 1   [Petitioner] after he entered the laundromat, two other officers
     saw him climbing an embankment behind the laundromat. The
 2
     police followed [Petitioner], who scaled a barbed wire fence into
 3   an apartment complex. Shortly thereafter, an apartment resident
     yelled from his balcony that there was a man hiding on his patio.
 4
     Officers found [Petitioner] crouched behind a large glass table.
 5
            [Petitioner] was carrying $9,548 in cash, a purple cigarette
 6
     lighter, receipts from the Cash Plus store and a latex glove. Police
 7   also found [Petitioner’s] van, which was missing license plates,
     parked two rows away from the Cash Plus store. Inside the van
 8
     was [Petitioner’s] cellphone, empty license plate frames and
 9   dealer plates. Police subsequently found incriminating text
     messages between [Petitioner’s] and Lewis's cellphones.
10
11          After his arrest, [Petitioner] made—and then skipped out
     on—bail. Although Viskovic identified Lewis as one of the
12
     suspects, he was unable to identify [Petitioner], both on the day
13   of the robbery and at trial, as the other suspect.
14
            At trial, [Petitioner’s] defense was that he was not Lewis's
15   accomplice. He testified that he had been panhandling in the area
     near where he was apprehended in order to earn enough money to
16
     buy some drugs and that, while he was urinating near the
17   apartment complex's dumpster, someone he knew ran by and
     threw a blue jacket on the ground. [Petitioner] further testified that
18
     he picked up the jacket and found a wad of money, which he put
19   in his pocket; that he subsequently threw the jacket down and hid
     because the jacket's owner had previously assaulted him; and that
20
     he worried the jacket's owner would be upset if he found
21   [Petitioner] with the jacket.
22
           B. Attempted Robbery of Check Into Cash Store (2014
23         Incident)
           On August 12, 2014, managers of a Kentucky Fried
24
     Chicken (KFC) in Lemon Grove noticed a white car, which had
25   been on the lot for hours and which had been backed into a
     parking spot facing the nearby Check Into Cash store. One of the
26
     managers saw a man in the driver's seat exit the car, then get right
27   back in. The manager wrote down the car's license plate number.
28

                                       3
                                                                      18-CV-0212-JLS-WVG
 1          The following day, the same car was again parked in the
     KFC lot, but it no longer had license plates. The manager saw the
 2
     same man from the day before—subsequently identified as
 3   [Petitioner]—wearing a construction vest. The manager saw the
     man pick up orange safety cones from the front of a neighboring
 4
     restaurant and put them in the car's trunk. The manager called the
 5   police. After a patrol car arrived, the white car sped away.
 6
            On August 14, 2014, another KFC manager—who had
 7   been informed of the white car and its driver's suspicious
     activity—saw the car again parked in the lot. The manager called
 8
     police. The manager also saw what appeared to be orange safety
 9   cones set up in front of the Check Into Cash store and a man
     carrying a large black plastic trash bag.
10
11          The manager of the Check Into Cash store, Corazon
     Hernandez, testified that when she arrived to open the store, she
12
     noticed the cones and thought they were odd. As she walked to
13   the front door, she saw nearby a man later identified as
     [Petitioner]. As soon as she opened the door, [Petitioner] grabbed
14
     her by the neck and tried to push her inside. Hernandez fought
15   back and screamed. Alerted by the screams, the owner of a
     neighboring business, David Nguyen, saw [Petitioner] trying to
16
     push Hernandez into the store. Nguyen yelled at him to stop.
17   [Petitioner], still carrying the trash bag, ran towards the white car
     in the parking lot with Nguyen in pursuit.
18
19          Another bystander, Marcus Pino, testified he heard the
     commotion and joined Nguyen in his pursuit of [Petitioner]. As
20
     [Petitioner] neared the white car, he turned and pointed a gun at
21   Pino and Nguyen. [Petitioner] got into the car and drove away.
22
            The police ran the car's license plates and discovered it was
23   a rental car. The car was due back to the rental agency on the day
     of the attempted robbery. Police staked out the rental agency lot.
24
     [Petitioner] drove the car near the lot where he met an
25   acquaintance, Princess King. [Petitioner] turned the car over to
     King, who had rented it, and King returned the car to the rental
26
     agency.
27
           After securing the car as evidence, inside detectives found
28

                                       4
                                                                     18-CV-0212-JLS-WVG
 1                   a large black plastic trash bag and a pair of pliers. The police also
                     discovered that tamper-proof screws used to affix the license
 2
                     plates had been replaced with regular screws. The detectives
 3                   removed the license plates and subsequent testing revealed
                     [Petitioner’s] thumbprints on the rear plate.
 4
                     [Petitioner] was later arrested.
 5
                            C. Motion for Consolidation
 6
                            Before trial, the People moved to consolidate the charges
 7                   stemming from the 2013 and 2014 incidents on the ground the
                     evidence established [Petitioner’s] identity, intent and modus
 8
                     operandi. The People argued that [Petitioner] could not show a
 9                   substantial danger of prejudice in joining the cases. [Petitioner]
                     countered that the two incidents were not sufficiently similar to
10
                     warrant consolidation and that, because the forensic evidence and
11                   witness testimony of the 2014 incident was much stronger than
                     the evidence of the 2013 incident, the potential for unfair
12
                     prejudice was great. After briefing and oral argument, the trial
13                   court granted the People's motion.
14
     (Lod. 5, ECF No. 7-18 at 2-6.)
15
                                     III. PROCEDURAL HISTORY
16
           A. State Court Trial and Appeal
17
           On March, 9 2015, a state jury found Petitioner guilty of robbery, attempted robbery,
18
     and two counts of assault. (Lod. 4, ECF No. 7-16 at 7.) Following the conclusion of the
19
     trial, the court found, beyond a reasonable doubt, that Petitioner had four prison priors and
20
     three strike priors. (Pet. at 38.) The trial court sentenced Petitioner to a determinate term of
21
     eight years and a consecutive indeterminate term of fifty years to life. (Lod. 1, ECF No. 7-
22
     3 at 117-20.)
23
           Petitioner filed a direct appeal of the conviction in the California Court of Appeal.
24
     (Id. at 121.) First, Petitioner argued that the trial court “abused its discretion by granting the
25
     prosecution’s motion to consolidate two cases arising from separate incidents.” (Lod. 5 at
26
     2.) Second, Petitioner argued that even if it was within the court’s discretion to grant the
27
     motion to consolidate, “reversal is required because the joinder resulted in ‘gross
28

                                                       5
                                                                                     18-CV-0212-JLS-WVG
 1   unfairness’ in violation of his due process rights.” (Id.) On July 21, 2016, the California
 2   Court of Appeal rejected Petitioner’s assertions and affirmed the conviction in an
 3   unpublished opinion, finding Petitioner did not meet his burden of showing prejudice from
 4   the consolidation and the court found that there was no “gross unfairness” to Petitioner as a
 5   result. (Id. at 12-13.)
 6          On August 17, 2016, Petitioner filed a petition for review with the California
 7   Supreme Court. (Lod. 6, ECF No. 7-19.) The petition for review was denied on October 12,
 8   2016, without comment. (Lod. 7, ECF No. 7-20.)
 9          B. Habeas Petition in State Court
10          On March 21, 2017, Petitioner filed a pro se petition for writ of habeas corpus in the
11   California’s Superior Court for the county of San Diego. (Lod. 8, ECF No. 7-21 at 2.)
12   Petitioner stated two grounds for relief: (1) the “trial court imposed an illegal enhancement;”
13   and (2) ineffective assistance of counsel. (Id. at 4-6.) On April 6, 2017, the superior court
14   denied the petition, finding that Petitioner failed to state a prima facie case for relief. (Lod.
15   9, ECF No. 7-22.) The Superior Court denied the petition on the merits after determining
16   that the documents used by the prosecution were sufficient to prove Petitioner’s identity and
17   that Petitioner stipulated that he was the subject of the priors before the court. (Id. at 2.) For
18   these reasons, the court found that trial and appellate counsel were not ineffective for failing
19   to challenge the evidence. (Id.)
20          On April 27, 2017, Petitioner filed a pro se petition for writ of habeas corpus in
21   California Court of Appeal, alleging the same grounds for relief as he did in the lower court.
22   (See Lod. 10, ECF No. 7-23.) On July 13, 2017, the Court of Appeal denied the petition
23   because both claims were procedurally barred. (Lod. 11, ECF No. 7-24.)
24          On September 5, 2017, Petitioner filed a pro se petition for writ of habeas corpus on
25   the same grounds in the Supreme Court of California. (Lod. 12, ECF No. 7-25.) The petition
26   was subsequently denied on November 15, 2017, without comment. (Lod. 13, ECF No. 7-
27   26.)
28          On January 8, 2018, Petitioner filed an additional petition in the Supreme Court of

                                                     6
                                                                                    18-CV-0212-JLS-WVG
 1   California asserting the same improper joinder claim that he raised on direct appeal. (Lod.
 2   14, ECF No. 7-27.) Petitioner argued the trial court abused its discretion when it
 3   consolidated Petitioner’s charges in a single trial, resulting in “gross unfairness” to
 4   Petitioner. (Id.) This petition was similarly denied without comment, on April 11, 2018.1
 5         C. Habeas Petition in Federal Court
 6         On January 29, 2018, Petitioner filed the present Petition. Petitioner alleges the same
 7   grounds for relief that he exhausted in state court; (1) that the “trial court imposed an illegal
 8   enhancement,” and (2) that counsel was ineffective. (Pet.) On April 2, 2018, Respondent
 9   filed a Response, contending that Petitioner’s claims are both procedurally barred and
10   meritless. (Resp.) On May 17, 2018, Petitioner filed a Traverse. (ECF No. 8.) After
11   reviewing the Petition, the Response, and all of the exhibits provided, the Court found
12   further briefing necessary regarding the timeliness of the Petition. (See ECF No. 9.)
13   Petitioner timely filed a response as did Respondent. (See ECF Nos. 10, 12.) Respondent
14   conceded the federal Petition was timely. (ECF No. 12 at 3:3-7.)
15                                  IV. STANDARD OF REVIEW
16         This Petition is governed by the Antiterrorism and Effective Death Penalty Act of
17   1996 (“AEDPA”) because it was filed after April 24, 1996 and Petitioner is in custody
18   pursuant to the judgment of a state court. See Lindh v. Murphy, 521 U.S. 320, 336 (1997).
19   Under AEDPA, a court may not grant a habeas petition “with respect to any claim that was
20   adjudicated on the merits in State court proceedings,” 28 U.S.C. § 2254(d), unless the state
21   court’s judgment “resulted in a decision that was contrary to, or involved an unreasonable
22   application of, clearly established Federal law, as determined by the Supreme Court of the
23   United States,” § 2254(d)(1), or “was based on an unreasonable determination of the facts
24   in light of the evidence presented in the State court proceeding,” § 2254(d)(2). The Ninth
25
26
     1
      California Courts, Appellate Courts Case Information,
27   http://appellatecases.courtinfo.ca.gov/search/case/disposition.cfm?dist=0&doc_id=2241079&doc_no=S2
28   46388&request_token=NiIwLSIkXkg%2FWyBVSCM9WE1IMEw0UDxTJyM%2BSzJRMCAgCg%3D
     %3D (last visited October 15, 2018).

                                                     7
                                                                                    18-CV-0212-JLS-WVG
 1   Circuit has further explained:
 2                An adjudication is contrary to clearly established Supreme Court
 3         precedent if the state court arrives at a conclusion opposite to that reached by
           the Supreme Court on a question of law or if the state court decides a case
 4         differently than the Supreme Court has on a set of materially indistinguishable
 5         facts. It is an unreasonable application of clearly established Supreme Court
           precedent if the state court identifies the correct governing legal principle from
 6         the Supreme Court's decisions but unreasonably applies that principle to the
 7         facts of the prisoner's case. An unreasonable application of federal law is
           different from an incorrect application of federal law. The federal habeas court
 8         may not issue the writ simply because that court concludes in its independent
 9         judgment that the relevant state-court decision applied clearly established
           federal law erroneously or incorrectly. A state court's adjudication is
10         unreasonable only if the federal habeas court concludes that no fairminded
11         jurist could conclude that the adjudication was consistent with established
           Supreme Court precedent.
12
13   Cain v. Chappell, 870 F.3d 1003, 1012 (9th Cir. 2017) (quotation omitted).
14         Where there is no reasoned decision from the highest state court to which the claim
15   was presented, the court “looks through” to the last reasoned state court decision and
16   presumes it provides the basis for the higher court’s denial of a claim or claims. See Ylst v.
17   Nunnemaker, 501 U.S. 797, 805-06 (1991); Cannedy v. Adams, 706 F.3d 1148, 1156 (9th
18   Cir. 2013), as amended on denial of rehearing, 733 F.3d 794 (9th Cir. 2013), cert. denied,
19   571 U.S. 1170 (2014). Where “the last reasoned opinion on the claim explicitly imposes a
20   procedural default, [a court] will presume that a later decision rejecting the claim did not
21   silently disregard that bar and consider the merits.” Ylst, 501 U.S. at 803.
22         A state court need not cite Supreme Court precedent when resolving a habeas corpus
23   claim. See Early v. Packer, 537 U.S. 3, 8 (2002). “[S]o long as neither the reasoning nor the
24   result of the state-court decision contradicts [Supreme Court precedent,]” the state court
25   decision will not be “contrary to” clearly established federal law. Id.
26                                        V. DISCUSSION
27         Petitioner’s two grounds for relief are as follows: (1) the prosecution failed to
28   adequately prove his identity as to the prior convictions that were used as strikes to enhance

                                                   8
                                                                                    18-CV-0212-JLS-WVG
 1   his current sentence; and (2) his constitutional right to affective assistance of counsel was
 2   violated when his counsel did not object to the evidence used to prove identity for the priors.
 3   (Pet. at 5-6.)
 4          Respondent argues that Petitioner is procedurally barred from receiving relief on both
 5   claims     because     the    California    Court     of    Appeal       denied   the    habeas
 6   petition on adequate and independent state-law grounds, citing Walker v. Martin, 562 U.S.
 7   307, 315-16 (2011) and Coleman v. Thompson, 501 U.S. 722, 729 (1991). (Resp. at 4.)
 8   Respondent further contends that, even if Petitioner’s claims were not procedurally barred,
 9   they should be denied because they are meritless, asserting that the California Court of
10   Appeal correctly determined that Petitioner’s stipulation provided sufficient evidence of
11   identity, citing Jackson v. Virginia, 443 U.S. 307 (1979). (Resp. at 5.) Lastly, Respondent
12   argues that Petitioner’s counsel was not deficient because “sufficient biographical
13   information linked [Petitioner]” to the prior convictions. (Id. at 5.)
14          A. Petitioner’s Claims are Procedurally Barred
15          “In all cases in which a state prisoner has defaulted his federal claims in state court
16   pursuant to an independent and adequate state procedural rule, federal habeas review of the
17   claim is barred unless the prisoner can demonstrate cause for the default and actual prejudice
18   as a result of the alleged violation of federal law, or demonstrate that the failure to consider
19   the claims will result in a fundamental miscarriage of justice.” Coleman, 501 U.S. at 750
20   (1991). Here, the California Court of Appeal clearly and expressly denied Petitioner’s state
21   petition for habeas corpus relief as procedurally barred because it was untimely.2 (Lod. 11
22   at 1.) The state appellate court stated:
23          [Petitioner] is not entitled to habeas corpus relief. His petition, filed two years
            after he was sentenced without any explanation for the delay, is barred as
24
25
26
27   2
      Assuming “the petition were not procedurally barred,” the state court of appeal also stated
     Petitioner’s claims had no merit, but emphasized this was not the stated basis for the denial.
28
     (Lod. 11 at 2.)

                                                     9
                                                                                   18-CV-0212-JLS-WVG
 1           untimely.3
 2   (Id.)
 3           It is well settled that California’s timeliness rule for state habeas petitions constitutes
 4   an independent and adequate state procedural ground barring subsequent habeas relief in
 5   federal court. See Walker v. Martin, 532 U.S. 307, 317 (2011); see also Ayala v. Chappell,
 6   829 F.3d 1081, 1095 (9th Cir. 2016) (“Walker holds that California’s timeliness rule is an
 7   independent and adequate state law ground sufficient to bar federal habeas relief on
 8   untimely claims.” (emphasis in original)). Thus, the Petition may proceed only if Petitioner
 9   can demonstrate cause for the default and show actual prejudice, or that failure to consider
10   the claims will result in a fundamental miscarriage of justice.
11           “Cause is the legitimate excuse for default; prejudice is the actual harm resulting from
12   the alleged constitutional violation.” Magby v. Wawrzaszek, 741 F.2d 240, 244 (9th Cir.
13   1984); see also Roybal v. Davis, 148 F.Supp.3d 958, 989 (S.D. Cal. 2015).
14                i.   Petitioner Fails to Demonstrate Cause, Actual Prejudice, or that a
15                     Miscarriage of Justice Would Occur
16           Petitioner claims the delay was caused by his counsel refusing to bring the claim,
17   despite him taking “every avenue” to convince counsel to raise his claims.4 (Traverse at 8-
18   4:1-6.) Attorney error can be cause only if an attorney’s performance is “constitutionally
19
20
21   3
       In California, a petitioner must “explain and justify any significant delay in seeking
     habeas corpus relief.” In re Reno, 283 P.3d 1181, 1207 (Cal. 2012). “Delay in seeking
22
     habeas corpus or other collateral relief has been measured from the time a petitioner
23   becomes aware of the grounds on which he seeks relief” and that “time may be as early as
     the date of conviction.” In re Clark, 855 P.2d 729, 765 n.5 (Cal. 1993).
24   4
       Petitioner seems to indicate he is referring to his state court petition. However, Petitioner
25   refers to his counsel as appellate counsel. The Court assumes Petitioner is referring to
     counsel in regards to his state habeas petition. In any event, whether it was counsel for a
26
     direct appeal or his state habeas petition is inconsequential as the outcome is the same either
27   way. The Supreme Court has explicitly stated that an attorney’s inadvertence in failing to
     raise certain claims in a state appeal does not constitute cause. See Murray v. Carrier, 477
28
     U.S. 478, 486-87 (1986).

                                                      10
                                                                                     18-CV-0212-JLS-WVG
 1   ineffective under the standard established in Strickland v. Washington[.]”5 Coleman, 501
 2   U.S. at 752 (citing Strickland v. Washington, 466 U.S. 668 (1984)). However, “[t]here is no
 3   constitutional right to an attorney in state post-conviction proceedings.” Id. (citation
 4   omitted). Thus, an attorney “error that led to the late filing of [a] state habeas” petition
 5   “cannot be constitutionally ineffective” and Petitioner “must bear the risk of attorney error
 6   that results in a procedural default.” Id. at 752-53 (internal quotation omitted).
 7   Consequently, any argument that Petitioner’s counsel erred by not timely raising a habeas
 8   petition before the state court is unavailing as cause.
 9         Although Petitioner has already failed to show the requisite cause, the Court notes
10   that Petitioner offers no argument regarding prejudice. Regarding any miscarriage of
11   justice, in conclusory fashion, Petitioner simply states it would be a miscarriage of justice
12   to deny the Petition because there is “clear and convincing” evidence in support of his
13   underlying claims. (Traverse at 5:7-13.) Such a superficial statement is insufficient.
14         Accordingly, the Court finds Petitioner failed to meet his burden and federal habeas
15   review of the claims is barred.
16                                       VI. CONCLUSION
17         For the aforementioned reasons, the Court RECOMMENDS Petitioner’s Petition for
18   Writ of Habeas Corpus be DENIED. This Report and Recommendation is submitted to U.S.
19   District Judge Janis L. Sammartino, pursuant to the provision of 28 U.S.C. Section
20   636(b)(1).
21         IT IS ORDERED that no later than December 21, 2018 any party to this action may
22   file written objections with the Court and serve a copy on all parties. The document should
23   be captioned “Objections to Report and Recommendation.”
24         IT IS FURTHER ORDERED that any reply to objections shall be filed with the
25
26
     5
27     The Court makes no determination as to whether there was attorney error by not timely
     filing a state habeas petition on behalf of Petitioner. The Court merely assumes error for
28
     sake of argument.

                                                   11
                                                                                18-CV-0212-JLS-WVG
 1   Court and served on all parties no later than December 28, 2018. The parties are advised
 2   that failure to file objections within the specified time may waive the right to raise those
 3   objections on appeal. Martinez v. Ylst, 951 F2d 1153 (9th Cir. 1991).
 4         IT IS SO ORDERED.
 5   Dated: November 14, 2018
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  12
                                                                               18-CV-0212-JLS-WVG
